Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered February 29, 1988, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant’s only contention on appeal is that the sentence he received for violating his probation was harsh and excessive in light of his sincere desire to overcome his alcohol problem and his rehabilitative needs in this regard. Given defendant’s criminal record, his history of being a serious probation risk and his failure to cooperate in an alcohol treatment program, we find that County Court did not abuse its discretion in imposing a sentence of 1 to 3 years’ imprisonment (see, People v Smith, 136 AD2d 867, lv denied 71 NY2d 1033).
Judgment affirmed. Casey, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.